Title: From James Madison to William Pinkney, 5 December 1808
From: Madison, James
To: Pinkney, William



Sir,
Department of State Decemr. 5th. 1808

My two last letters were of Novr. 9. & 25.  The first went by a British Packet from New York; the second by a vessel which has sailed or is about sailing from Boston.  This will be forwarded to New York to be conveyed by a Packet which is to sail on the 8th.  It is accompanied by a continuation of the debates and proceedings of Congress as far as they have yet appeared in print.  You will find that a question has been taken in the Senate, on the repeal of the Embargo, and negatived by a very large majority, and that questions have been taken also in committee of the whole in the House of Representatives on the resolutions proposed by the Committee on the part of the Presidents Message relating to our foreign affairs; without dissent to the first and third, and with the concurrence of a great majority in favor of the second.  It seems not to be understood however, that these decisions, if confirmed by the House, preclude a question on a resort to war, if that course should be judged preferable before the close of the Session.  The Senate I am informed is now engaged in amending the Embargo laws, with a view, in case that system should not be superseded, to put an effectual stop to the violations and evasions which have so much crippled its operation.
I have received no letter from you since the return of the Hope.  I look for that pleasure by the Arrival of the British October Packet, which has been expected from day to day, for some time past.  I infer from conversations with Mr. Erskine that Mr. Canning is probably engaged in modifications of the orders in Council, expected to render them less offensive here.  But whilst the principle of the orders is retained, the effect of the modifications will doubtless disappoint the British Cabinet, as much as it will be disappointed by that of Mr. Canning’s letter to you of the 23d. of Sept. last.  I have the honor to be with the greatest respect & Consideration, Sir your Obt. Sert.

James Madison

